FILE© IN
                                                                               The'Court of Appeals
    RECEIVED IN                                                                    Sixth District
  The Court of Appeals
      Sixth District
                                  CAUSE    NO.06-15-00020-CV
                                                                                  JUN 0 4 2015
     JUN 0 4 2015
                                            IN    THE                           Texarkana, Texas
 Texarkana, Te:cas                                                           Debra K. Autrey, Clerk
Debra Autrey. Clerk                COURT    OF    APPEALS


            SIXTH APPELLATE DISTRICT OF TEXAS—-AT TEXARK^NA,TEXAS



                                   RANDY DALE BARNETT/Appellant

                                                  V.


                                   JERRY COYLE,Appellee


            ON    APPEAL   FROM   THE   62nd     JUDICIAL    DISTRICT-COURT      OF


                                        LAMAR     COUNTY,TEXAS


                                        TRIAL     COURT    NO.84100



                           APPELLANT'S MOTION TO EXTEND TIME

                                           FOR    FILING    BRIEF




                                                              RANDY DALE BARNETT,Appellant/
                                                                                              Prc.se .
                                                              TDCJ-ID   #   1648039
                                                              TELFORD   UNIT
                                                              3899 State Hwy 98
                                                              New   Boston,Texas
                                                                                      75570


                                                              APPELLANT,IN     PRO SE




                                                 1.
                            CAUSE    NO.06-15-00020-CV

                                       IN       THE


                               COURT       OF    APPEALS


              SIXTH    APPELLATE      DISTRICT         OF   TEXAS    AT   TEXARKANA



                              RANDY DALE BARNETT,Appellant

                                            V.


                              JERRY COYLE/Appellee


              ON   APPEAL    FROM    THE    62nd      JUDICIAL      DISTRICT COURT

                              LAMAR    COUNTY/TEXAS


                               TRIAL       COURT      NO-84100



TO   THE   HONORABLE   COURT    OF    APPEALS:


     COMES NOW/Randy Dale Barnett/Appellant in Pro se/respectfully

submits this Motion to Extend Time to File Brief under Tex.R.App.

P.10 and 38.Randy Dale Barnett/moves this Court pursuant to the

Texas Rules of Appellate Procedure for an extension of time in

which to file the Appellant's Brief upon good cause shown below.

                                            I-

     On May 11/2015/the Court of Appeals for the Sixth District/set

the due date for'xthe Appellant's Brief for June 8/2015.Randy Dale

Barnett,seeks an additional thirty(30) days in .which to file his

brief.


                                            II-


     The Clerk of the-Sixty Second Court of LamarrCounty/provided the

clerks record for this appeal.Although the Cour£^eporter's Record
has yet to be provided.Appellant is currently attempting to obtain

the Reporter's Record in this Cause/Appellant filed a motion for

the Reporter's Record on May 25/2015/and is waiting for the Record.
                                           2.
                                   Ill.


   The present deadline is June 8/2015.No previous extensions have

been requested or granted to the Appellant in this cause.

                                   IV.


   Due to the circumstances of incarceration/and not having the

complete record in this cause Appellant cannot prepare an adequate

appeal brief for a meaningful appeal .

                                    V.


   Appellant also avers     that he       is   unable to do the extensive

research necessary to prepare the brief,thus necessitatiing this

request for an extension of time .Insufficient time now remains to

complete Appellant's Brief/but/if the time is extended thirty(30)

days to July 7,2015/Appellant will have sufficient time for comple
tion with   the   time extended.

                                   IV.


   The purpose of this motion is not for delay,but so that justice

may be had by all parties.Appellant requests that an extension of

time until Tuesday/July 7/2015 be granted for the filing of Appell
ant's Brief,or such time as this Court may deem appropriate.

   WHEREFORE PREMISES CONSIDERED/the Appellant/Randy Dale Barnett,

Pro se,prays that upon final submission of this motion to this

Court's motion docket/this Court grant Appellant's Motion to Extend

Time to File His Brief in its entirety and grant Appellant and

additional thirty(30)days in which to file his brief on or before

Tuesday/July 7/2015;and for such other and further relief/both at

law and in equity/to which Appellant may be jus"^^^and legally
enitiled.

                                   3.
                                              Respectfully Submitted,

                                              RANDY ^5ALE BARNETT
                                              TDCJ-1D # 1648039
                                              Telford Unit
                                              3899 State Hwy 98
                                              New    Boston/Texas
                                                                    75570
                                              APPELLANT,PRO SE




                       UNSWORN   INMATE   DECLARATION


      I/Randy Dale Barnett/hereby declare under penalty of perjury

that the foregoing motion to extend time to file brief is true

and correct to the best of my knowledge/I am an incarcerated

inmate at the Telford Unit of TDCJ-ID,located in Bowie County,

New   Boston,Texas -


Signed this the 1st day of June,2015.          X
                                                   RANDY D#LE BARNETT
                                                   TDCJ-ID # 1648039
                                                   Telford Unit
                                                   3899 State Hwy 98
                                                   New   Boston/Texas
                                                                        75570


                        CERTIFICATE   OF   SERVICE


  I,Randy Dale Barnett/hereby certify that a true and correct

carbon copy of the foregoing has been sent via U.S.Mail postage

paid,through the Texas Prison system Mail Law Library to:Mr.Jerry

Coyle,Appellee at Coyle Law Firm/P.O.Box 113.8/Paris,Texas 75461.

Signed this the 1st day of June,2015.         X
                                                  RANDY I3SLE BARNETT
                                                  TDCJ-ID # 1648039
                                                  Telford Unit
                                                  3899 State Hwy 98
                                                  New    Boston/Texas
                                                                        7557 0